This day came the parties aforesaid by their attorneys, and cause being heard and by the court fully understood, it seems to the court that there is error in the record and proceedings of the judgment aforesaid, in this that judgment is taken against the appearance bail without a bail bond being taken, and a copy thereof returned to the office; therefore, it is considered by the court that the judgment aforesaid be reversed and set aside, and that the cause be remanded to the court from whence it came for *33new proceedings to be had therein, to commence at the taking of' the common order, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified, to the said court.